Title: To James Madison from William Lee, 27 February 1816
From: Lee, William
To: Madison, James


                    
                        Sir,
                        
                            Bordeaux
                            Feby 27th 1816
                        
                    
                    By the copy of my correspondences with the authorities here, which I have this day forwarded to the Secretary of State, you will see how necessary it is for me to quit Bordeaux, if not for ever, at least for a time. My situation Sir, is so very unpleasant, that I really have at some moments, fears for my safety. I have seen such dreadful scenes in this country formerly, that I have no inclination to brave public opinion, when directed by injustice and fanaticism.
                    May I be permitted Sir, to reiterate the request, contained in the letter I had the honor to write you a few days ago, by again taking the liberty to recommend to your notice, my friend Danl Strobel Esq., as a fit person, to fill the place of Consul to this port.
                    If this appointment can be made, consistent with your ideas of propriety, & the public service, it would also confirm and assist, my commercial operations with this port, while it would secure to Mr. Strobel[s] large family & mine, the means of existence.
                    It would perhaps been more in rule for me, to have written the Secretary of State, on this head; whose friendly disposition towards me, I have had so many honourable proofs of. But, the motive which has overruled in my mind, and induced me to direct the request to you, is the desire, that whatever may be the result, of my perhaps too presumptious solicitation, it might be known only to the President & myself. With the highest veneration & most sincere respect and attachment I have the honor to remain your obliged & obedient Servant
                    
                        
                            Wm. Lee
                        
                    
                 